Citation Nr: 0518468	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to March 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his or her possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and a letter dated in 
June 2003 from the RO, the veteran has been informed of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence in support of her claim, and 
the evidence that she should submit if she did not desire VA 
to obtain such evidence on her behalf.  Although VA did not 
specifically inform the veteran that she should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records show that the enlistment exam was 
negative for PTSD or any other psychiatric disability.  A May 
1974 service medical record notes that the veteran appeared 
to be nervous and worried about training.  She stated that 
she wants to do things right and that she occasionally gets 
so nervous that she cannot study or sleep.  A narrative 
summary of an October 1974 hospital stay lists diagnoses of 
hysterical personality and habit addiction to amphetamines.  
Also noted is that the veteran started taking amphetamines to 
lose weight but continued them and became quite paranoid 
while using them.  The report indicates that the veteran said 
she would stay up at night standing in front of the window 
that was not locked because of fear of being raped.  She 
reportedly stopped the amphetamines several weeks prior and 
had become depressed.  Upon exam, the initial impression was 
possible inadequate personality and habit addiction to 
amphetamines.  Upon further evaluation, two physicians felt 
that the veteran had more of a hysterical quality to her 
personality than an inadequate one.  The veteran was 
relatively uncooperative and wanted to be discharged.  It was 
noted that the veteran was under the care of a former 
counselor and should return to that counselor's care for 
evaluation.  Hospital stay was seven days.

A February 1993 VA examination report notes that the veteran 
has agoraphobia.  Also noted is that she is a battered wife, 
is very anxious, and has panic attacks because of her 
alcoholic husband who drowned in July 1992.  She suffered 
physical abuse from both of her husbands.  During the exam 
she was very nervous and passive, but she became more 
trusting as the exam proceeded.  

A March 1996 Vet Center Intake form states that the veteran 
suffers from anxiety disorder with panic episodes and 
depression; PTSD due to service trauma, delayed from military 
experience; and borderline personality disorder.

An April 1998 letter from a VA psychiatrist associated with 
VA Connecticut Healthcare System notes that the veteran 
experienced emotional difficulties in service for which she 
received counseling.  Three times the veteran was sexually 
assaulted and raped by her counselor at her home.  The 
veteran reported the incidents but was told to keep quiet 
about it.  When she attempted to report the matter to higher 
authorities she came under suspicion of mental illness and 
was hospitalized for a week.  When she returned, the 
counselor had been transferred.  Due to this the veteran is 
emotionally distraught, confused, and experiences 
hallucinations.  The psychiatrist concluded that the veteran 
clearly had PTSD due to the rape and sexual abuse in the 
Coast Guard.  

The report of an April 1998 VA exam notes that the veteran 
can't go out of the house alone due to anxiety.  The veteran 
reported a history of being sexually abused as a child, 
sexually abused in the military, and being abused by her ex-
husband.  The veteran stated that she became addicted to 
amphetamines in service and would take the pills because she 
was afraid to go to sleep at night because she feared being 
attacked.  Due to this addiction, she began seeing a 
counselor.  She then said that the counselor sexually abused 
her repeatedly.  She said that she told her supervisor, who 
ignored her.  She said that she was admitted to a psychiatric 
hospital.  The examiner stated that the veteran had a letter 
from another physician which stated that the veteran has PTSD 
and borderline personality disorder.  The letter also linked 
the veteran's agoraphobia and anxiety to the sexual abuse in 
service.  The VA examiner diagnosed the veteran with 
generalized anxiety disorder, alcohol and opiate dependence 
in remission, and borderline personality disorder.  The 
examiner opined that the veteran has had severe personality 
problems since her adolescence.  Prior to the sexual abuse in 
the military the veteran described her difficulties 
interacting with other people, her distrust of others, and 
her poor impulse control with amphetamine abuse.  The 
examiner stated that although the sexual abuse in the 
military is not documented, it appeared "that in the context 
of that significant personality disorder, the patient was 
also sexually abused in the military."  The examiner further 
opined that the veteran did not have any evidence of PTSD, 
per se.  

A December 2002 VA mental health progress note states that 
the veteran's PTSD symptoms of intrusive thoughts, 
irritability, and hypervigilance were active.

According to the June 2003 PTSD questionnaire completed by 
the veteran, the counselor who was supposed to be helping her 
adapt to military life gained her trust and then sexually 
assaulted her.  She stated that she has trouble remembering 
the details because she blocked it out of her mind for over 
30 years.  She stated that it occurred more than once.  She 
also stated that she was placed in the hospital in October 
1974 by Command because she complained about the rape.  Her 
superiors thought she was hysterical.  When she returned to 
duty station after the hospital stay, her counselor had been 
transferred.  The veteran further noted that she abused 
amphetamines to stay awake because she was afraid of someone 
attacking her.

A June 2003 VA exam report notes that the veteran's claims 
folder was reviewed.  During the examination, the veteran 
initially presented with symptoms of PTSD, including 
flashbacks, nightmares, difficulty falling asleep, midnight 
awakening, and hypervigilance.  The veteran reported that her 
nightmares were not of the actual sexual assault that 
occurred in the military.  She denied being sexually abused 
as a child.  The veteran stated that she was sexually 
assaulted twice by her counselor during active service.  She 
was unable to say why she felt she was assaulted and she was 
unable to remember anything about the assaults or anything 
afterwards.  She said that she does not have flashbacks about 
these assaults.  The examiner opined that it was unclear 
whether the veteran suffers from PTSD because it did not seem 
to the examiner that the veteran was honest during the exam.  
The examiner said that if the veteran was abused as a child 
and was assaulted in the military, the assault during the 
military and the sexual harassment she experienced could have 
exacerbated PTSD.  She also has a long history of being 
abused by her husband, which also could cause PTSD, but she 
did not verbalize having any intrusive symptoms of these 
attacks.  The examiner noted that there were inconsistencies 
between this exam and previous reports in her medical chart.  
The veteran reported initially that she had flashbacks and 
nightmares of the military assault and then later she said 
that she had no concrete memories or flashbacks at all.  The 
examiner concluded that he was unable to render a diagnosis 
of PTSD based upon the available information.  The diagnoses 
were panic disorder with agoraphobia and borderline 
personality disorder with histrionic traits. 

A January 2004 letter from a different physician at the VA 
Connecticut Healthcare System, states that the veteran has 
PTSD related to the trauma of being raped during active 
service.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that she is entitled to service connection 
for PTSD because it is the result of in-service sexual 
assaults.  Specifically, she states that a counselor who was 
helping her adjust to military life, raped her more than 
once.  For the purposes of this decision, the Board will 
assume that the alleged sexual assaults occurred.  

There is conflicting evidence concerning whether the veteran 
meets the criteria for a diagnosis of PTSD.  In a January 
2004 letter, a VA physician opined that the veteran has PTSD 
secondary to the military sexual assault; however, he 
provided no basis for his opinion.  There is also an April 
1998 letter from a different VA psychiatrist who states that 
the veteran clearly suffers from PTSD related to the trauma 
of rape and sexual abuse in service.  This letter provides 
some information in support of the psychiatrist's opinion, 
but the psychiatrist did not report that the veteran has 
nightmares or flashbacks related to the sexual assaults or 
otherwise indicate that the veteran was persistently 
reexperiencing the sexual assaults.  In fact, he noted that 
the veteran frequently laughed when discussing traumatic 
issues and that her affect was at times inappropriate.  In 
sum, this psychiatrist failed to adequately support the 
diagnosis of PTSD.  

Similarly, although VA outpatient records and a Vet Center 
intake form show diagnoses of PTSD, they do not provide the 
detailed information required to establish that the veteran 
meets the criteria for this diagnosis.

The April 1998 VA examiner stated that following a review of 
the claims folder and an examination of the veteran he did 
not find evidence of PTSD.  He explained why the veteran's 
symptoms warranted diagnoses of a generalized anxiety 
disorder, alcohol and opiate dependence, and a borderline 
personality disorder.  

The report of the June 2003 VA examination also notes that 
the veteran's claims folder was reviewed.  At this 
examination the veteran denied having any memory of the 
sexual assaults in service.  In addition, she reported that 
her nightmares were not of the actual sexual assaults.  She 
also denied any history of sexual abuse in her childhood and 
denied any intrusive symptoms related to abuse from her 
former husband.  Based upon the available information, this 
examiner also concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  Instead, he diagnosed 
panic disorder with agoraphobia.  

In the Board's opinion, the reports of the April 1998 and 
June 2003 VA psychiatric examinations are the most probative 
evidence of record concerning whether the veteran meets the 
criteria for a diagnosis of PTSD.  Both examiners concluded 
that the veteran does not.  The April 1998 examiner properly 
supported his conclusion by noting the absence of any 
evidence of the disorder on the examination and why the 
veteran's symptoms were attributable to other disorders.  The 
June 2003 examiner properly supported his conclusion by 
noting the fact that the veteran denied having any memory of 
the alleged sexual assaults and did not report persistently 
reexperiencing the trauma through nightmares or otherwise.    

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


